ORDER
PER CURIAM.
Jerome Hardene (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. Movant contends the motion court erred in denying the motion because he established by a preponderance of evidence that his plea counsel was ineffective for allowing Movant to plead guilty while he was under the influence of Vico-din, a narcotic analgesic drug, thereby rendering his plea involuntary
*681We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.085(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).